PER CURIAM:
Marc L. Jordan, an attorney, appeals the district court’s order affirming the bankruptcy court’s order limiting his fees in the underlying bankruptcy proceeding. We have reviewed the record included on appeal, including • the opinions of both courts below, as well as the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jordan v. Liebmann (In re Doyon), Nos. CA-04-50-WMN; BK-02-66141-SD (D.Md. Oct. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED